United States Court of Appeals
                      For the First Circuit


No. 14-1124

                     UNITED STATES OF AMERICA,

                                 Appellee,

                                    v.

                            SAMUEL DIXON,

                       Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on May 22, 2015 is amended as
follows:

     On page   7,   line   11,    replace    second   "information"   with
"informant".